DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

ANNE MARIE COROMINAS, As Personal Representative of the ESTATE
OF PATROCINIO R. LIBRE, and for the use and benefit of herself, ANNE
  MARIE COROMINAS, and Plaintiff's Counsel, GOLD & GOLD, P.A.,
                          Appellants,

                                    v.

 AJAY DEVELOPMENT GROUP, LLC, AJAY TRANSPORTATION, INC.,
           and KOCH PARAFINCZUK WOLF SUSEN,
                       Appellees.

                              No. 4D18-26

                            [March 13, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No. 50-2016-
CA-000854-XXXX-MB.

   Elliot B. Kula, W. Aaron Daniel and William D. Mueller of Kula &
Associates, P.A., Miami; and Philip A. Gold of Gold & Gold, P.A., Boca
Raton, for appellants.

  Justin R. Parafinczuk and Marcus J. Susen of Koch Parafinczuk Wolf
Susen, Fort Lauderdale; and Brian J. Holland of the Law Office of Brian
Holland, P.A., Fort Lauderdale, for appellee Koch Parafinczuk Wolf
Susen.

PER CURIAM.

   The appellants challenge the order determining entitlement to and
amount of attorney’s fees and costs. The appellants raise issues related
to the amount of quantum meruit fees awarded to a law firm that was
discharged before the case was resolved. We find no merit in those
arguments and we affirm. The appellants also challenge the trial court’s
award of fees to the discharged law firm for litigating its entitlement to
quantum meruit fees. The award of these fees was based on a finding
that the appellants took the bad faith position that the discharged law
firm was not entitled to quantum meruit fees. We agree with the
appellants that the trial court did not make the required factual findings
to support a bad faith finding, and we reverse and remand for the trial
court to enter an amended order on fees to exclude the expert fee of
$28,000.

   The plaintiff in the lawsuit underlying this appeal settled her wrongful
death claim shortly after firing one law firm and retaining another. The
predecessor law firm sought fees for the work it had performed before it
was discharged. After two evidentiary hearings were held, the trial court
found that the successor law firm’s position that the predecessor firm
“was entitled to no fees was a bad faith position,” and that the
predecessor firm was entitled to fees for litigating its entitlement to
quantum meruit fees, under both the inequitable doctrine “and/or . . .
Florida case law on contesting entitlement for litigating the issue of
entitlement.”

   The trial court did not state what “Florida case law” it relied on, but
the record indicates it was relying on a case that does not apply to the
facts of this case, as it involved the issue of whether fees for litigating
entitlement are encompassed by the statute permitting fees. See State
Farm Fire & Cas. v. Palma, 629 So. 2d 830 (Fla. 1993). Here, the
predecessor firm’s request for fees for litigating entitlement was not
based on a statute.

    The trial court also based its award of fees for litigating entitlement on
the inequitable conduct doctrine. “The inequitable conduct doctrine
permits the award of attorney’s fees” in “extreme cases where a party
acts ‘in bad faith, vexatiously, wantonly, or for oppressive reasons.’”
Bitterman v. Bitterman, 714 So. 2d 356, 365 (Fla. 1998) (quoting Foster v.
Tourtellotte, 704 F.2d 1109, 1111 (9th Cir. 1983)). “[A] finding of bad
faith conduct must be predicated on a high degree of specificity in the
factual findings.” Moakley v. Smallwood, 826 So. 2d 221, 227 (Fla.
2002). The findings must “describ[e] the specific acts of bad faith
conduct that resulted in the unnecessary incurrence of attorneys’ fees.”
Id.

    The written order here does not contain the required detailed factual
findings. The predecessor firm relies on statements the trial court made
at the second hearing. But the court’s statements were not supported by
the record and were not the sort of findings that are “predicated on a
high degree of specificity.” Accordingly, we reverse and remand for the
trial court to amend the order on fees to exclude the expert fee of
$28,000.

   Reversed and remanded for entry of amended order.


                                      2
GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                    3